IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


BRUCE MURRAY,                            :   No. 2 EAP 2017
                                         :
                  Appellant              :   Appeal from the Order of
                                         :   Commonwealth Court entered on
                                         :   November 16, 2016 at No. 508 MD
            v.                           :   2016.
                                         :
                                         :
COMMONWEALTH DEPARTMENT OF               :
CORRECTIONS, ET AL.,                     :
                                         :
                  Appellees              :


                                     ORDER


PER CURIAM
      AND NOW, this 19th day of July, 2017, the order of the Commonwealth Court is

affirmed.